DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claim 12 was canceled in the response filed on 11/18/2021.  Claims 1-11 are currently pending. The Applicant’s election, with traverse, of the subgenus of the starting material being an organic compound and the species of a 5-membered heterocyclic compound is acknowledged.  See p. 6 of the response filed on 11/18/2021.  The traversal is on the ground(s) that there is not a serious burden to the Examiner to examine the full genus.  See p. 6.  
This is not found persuasive because the genus recited in independent claim 1 for the starting compound is “any compound having one or more hydrogen atoms that are capable of being substituted by means of a halogenation reaction”.  A search of this entire genus would encompass at least all of the subclasses of C01B, C07C, and C07D, not to mention polymeric and macromolecular substances, and a reasonable structure search would be impossible as there is no common structure to be found in “any compound having one or more hydrogen atoms that are capable of being substituted by means of a halogenation reaction”. The genus is not even limited to a single atom that can be attached to the hydrogen atom. Thus as the claimed genus of “starting compound” is so large as to encompass at least three whole classes of the CPC classification system and a plethora of different structure searches which are all distinct and unobvious variants of one another, then there is a very clear and serious burden to 
The elected species reads on claims 1-3 and 5-11.  Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Priority

    PNG
    media_image1.png
    175
    1067
    media_image1.png
    Greyscale
(filing receipt dated 7/1/2020).  The foreign priority document DE102019122645.7, which is in English, is only directed toward carrying out the claimed fluorination process on benzene.  Benzene is expressly prohibited as the starting compound in the proviso at the end of claim 1.  Therefore the instant claims (1-11) can only claim the benefit of the US filing date: 6/20/2020.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they may have not been considered.
Claim Objections
Claims 1-3 and 5-10 are objected to because of the following informalities: 
e first two lines of step d) of claim 1 should be deleted and replaced by the following: --d) passing the fluorination gas of b) through the liquid medium of a) in the reactor or reactor system of c), and thereby--.  The Applicant may further recite the content of the liquid medium again, but as it is already in step a), this is not required.  
In the final line of step d) of claim 1, both instances of the phrase “bar absolute bar” should be deleted and replaced by –bar absolute--.
In line 2 of claim 2 and line 2 of claim 3, the limitation “b)in” should be deleted and replaced by – b) in --, wherein there is a space between “b)” and “in”.  Additionally, the limitation at the end of the claim “each based on the total volume of the fluorination gas as 100% by volume” should be included in step b) of claim 1. Though this is implied, if the Applicant wishes to explicitly recite it, then it should also be done in the independent claim instead of bringing it in to a dependent claim.
In line 6 of claim 3, the word “an” at the beginning of the line should be deleted and replaced by –and--.
In line 2 of claim 5, the word “starting” should be inserted before the word “compound” at the beginning of the line.  Further, including the line “but is not benzene” is not required as this is already clearly stated in claim 1 in the final three lines.  In fact, this may lead to confusion as the proviso at the end of claim 1 also excludes benzoic acid and derivatives thereof and this is not repeated along with benzene in claim 5.  Either all of the prohibited starting compounds should be repeated or none should as this limitation is already carried through to claim 5 from claim 1.  This limitation of “but not benzene” is also included in lines 10-11 of claim 5.
claim 5, the limitation “(H2C=O)” should be deleted and optionally replaced by the following: –(H2C=O)--.
With further respect to claim 5, though double inclusion is not improper, the limitation “methane sulfonic acid fluoride” is recited twice in the Markush group.  See the end of line 4 and the end of line 5 to the beginning of line 6 and MPEP 2173.05(o).  The Examiner suggests deleting one from the claim.
In line 4 of claim 6, the limitation “b)comprising” should be deleted and replaced by –b) comprising—and the limitation “F2” should be deleted and replaced by –F2--.
In line 1 of option (i) in claim 7, it appears as if the word “and” should be inserted after the limitation “cooler (system)” as it appears as if option i) includes at least one cooler and at least one liquid reservoir with an inlet and outlet for the liquid medium.  Also see 35 USC 112(b) discussion of claim 7 below.
In line 3 of option (i) of claim 7, the limitation “compoundas” should be deleted and replaced by –compound as--.
 In line 1 of option (v) of claim 7, the word “optionally” should be deleted as the all but at least one of options (i)-(vi) are “optional” according to the first two lines of claim 7.
In line 1 of option (vi) of claim 7, the word “and” at the beginning of the line should be deleted and included at the end of the second line of step (v).
In the final line of claim 7, the phrase “compoundin” should be deleted and replaced by –compound in--.
In line 2 of claim 8, the word –the—should be inserted before the phrase “column reactor” at the beginning of the line.
claim 9, the limitation “(F2)in” should be deleted and replaced by –(F2) in--.
In line 2 of claim 10, the word “processes” at the end of the line should be deleted and replaced by –process--.  
Appropriate correction is required.
Additionally, the Applicant appears to use the limitations “starting compound” and “inorganic compound or organic compound” interchangeably in the claims, as well as “fluorinated compound” and “fluorinated inorganic compound or organic compound”.  In particular see where the language is newly introduced in claim 7. Though there is technically no antecedent basis issue as the scope of “organic” and “inorganic” covers all of the possible embodiments of the starting compound, the Examiner suggests removing this language from claim 7 to avoid confusion.   Additionally, this language may cause issues further in prosecution if the withdrawn inorganic starting compounds are not rejoined for examination.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, step a), recites the limitation “provision of a liquid medium comprising or consisting of a starting compound…”.  The same language is recited in step b) with respect to the composition of the fluorination gas.  While the scope of these limitations is clear in claim 1, the closed language of “consisting of” confuses the interpretation of dependent claims.  Is the skilled artisan supposed to assume that any time a new limitation can be included in the liquid medium and/or fluorination gas that that the reaction of claim 1 must “comprise” the starting compound and/or elemental fluorine?  Otherwise, there is a lack of antecedent basis issue for these claims, especially when the language “comprising or consisting of” is repeated in the dependent claim.  For example, in claim 6, the liquid medium “comprising or consisting of the starting compound” is circulated in a loop wherein the fluorination gas is continuously passed through the liquid medium.  If this is the case, then the liquid medium will necessarily contain products and intermediates from the reaction.  These are prohibited if the liquid medium “consists of” the starting compound.  The Examiner suggests removing the “or consisting of” language from the claims as this embodiment is already encompassed by “comprising”. 
Claim 1 is further rejected because step b) recites the following: 

    PNG
    media_image2.png
    179
    916
    media_image2.png
    Greyscale
.  This limitation is indefinite for several reasons.  Firstly, as indicated above, how can the concentration of elemental fluorine in the fluorination gas be less than 100 vol% if the fluorination gas “consists” of elemental fluorine?  The second issue is that the 
In the present instance, claim 1 step b) recites the broad recitation “at least substantially more than 15% by volume”, and the claim also recites “in particular very much more than 15% by volume” and “preferably equal to or more than 20% by volume”  which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 is further rejected because the scope of “benzoic acid derivative” in the final three lines of the claim is not clear.  Page 11, lines 17-26 of the specification defines a “deactivated benzene derivative” and specifically indicates that benzene, benzoic acid, and benzoic acid derivatives do not fall within the scope of the definition, but no examples of benzoic acid derivatives are actually provided.  What can be derivatized on benzoic acid, and how much derivatization is tolerated, before the 
	Claim 1 is additionally rejected because it is unclear what the scope of “fluorinated benzene” covers.  Does this cover only fluorinated, but otherwise unsubstituted, benzene?  The proviso also excludes the use of benzoic acid and derivatives thereof as the starting material.  Would fluorinated benzoic acid also qualify as a “fluorinated benzene”?  What about any other compound wherein a hydrogen atom of a phenyl ring is replaced by a fluorine atom?  Claim 5 expressly recites that the starting compound can be a deactivated benzene derivative, which should produce a fluorinated deactivated benzene derivative.  Also see p. 11, lines 17-26 of the specification.  Further complicating matters is the limitation at the end of claim 1, which recites “especially not monofluorobenzene”.  Wouldn’t monofluorobenzene already be included as a “fluorinated benzene”?  Why is it specifically recited?  

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c) and MPEP § 2173.05(d). 

	i) the % volume of elemental fluorine in the fluorination gas of claim 2; 
	ii) the % volume ranges of the elemental fluorine in the fluorination gas of claim 3; 
	iii) the broad recitation of “organic starting compound” in claim 5, followed by “preferably wherein the starting compound is an organic compound selected from the group consisting of….”, wherein the Markush group itself also contains several instances of narrower ranges of “preferable” compounds. For example, the recitation of “preferably pyridine, uracil, and cytosine” as exemplary 6-membered heteroaromatic compounds at the end of the claim;
	iv) all of the limitations modified by “preferably” or some variation thereof in claims 6-8, 10, and 11 with respect to the required components/steps of the process; and
	v) all of the limitations enclosed in parentheses and/or modified by “e.g.” in claims 6-8.

	Claim 3 is additionally rejected because the range of “from 15-100% by volume” and “preferably within a range of from 20-100% by volume” lack antecedent basis to claim 2, which appears to require that the vol% of the elemental fluorine in the fluorination gas is “at least 25% by volume”.  Further, claim 1, recites that the vol% has claim 1.  
	Claim 5 is additionally rejected because the following organic starting compound cannot claim antecedent basis of claim 1 because it does not comprise “hydrogen atoms that are capable of being substituted by means of a halogenation reaction”: difluorophosgene (F2C=O) (line 7).
	Claim 5 is additionally rejected because it is unclear what the following limitations describe: acetic acid ethyl ether, monofluoroacetic acid ethyl ether and difluoroacetic acid ethyl ether.  See lines 8-9.  Are these carboxylic acid esters?  These are not common ways to describe compounds and there do not appear to be examples of said compounds in the specification as filed, unless they are describing the starting compounds such as those in scheme 5 at the top of p. 20 of the specification.
	Claim 6 is further rejected because the scope of a “closed” column reactor is unclear.  Claim 7, which depends from claim 6, recites that the column can comprise various inlets and outlets, as does the apparatus shown in figure 1 of the specification.  Does this limitation mean that the reaction is carried out under pressure?  Or just that the reactor is “closed” during the reaction until the pressure builds and is presumably released through the optional pressure valve of option (vi) of claim 7?
	Claim 7 is additionally rejected because in step i) is unclear what the “inlet and outlet for and containing the liquid medium…” are attached to. Is it the cooler or the liquid reservoir?  Or does the cooler include the liquid reservoir?  Further, it looks as if the word “and” should be inserted after the limitation “cooler (system)” as it appears as if 
	Claim 7 is further rejected because it is unclear what is meant by “top of the reactor” in option (iii).  Claim 6 only recites that the reactor is a column reactor, but not that it is a vertical reactor.  Is the column reactor intended to only to refer to vertical reactors or is there a lack of antecedent basis for option (iii) because the column reactor has not been limited to vertical reactors before introducing the limitation.  A similar issues occurs in option (v) with respect to the “bottom” of the reactor if the reactor is not limited to a vertical reactor.  
	Claim 10 is also rejected because it is unclear what the scope of “the reaction is carried out in at least one step as a continuous processes” is.  In particular, the only “reaction” in claim 1, from which claim 10 depends is the fluorination of step d.  Therefore is this limitation in claim 10 implying that the fluorination step d has more than one step and/or is repeated?  Both of these interpretations lack antecedent basis to claim 1.  An alternative interpretation is that the phrase “the reaction” should actually be –the process--, referring to the overall process including steps a)-f) in claim 1.  It is unclear which interpretation is correct.  Further complicating matters is the following limitation in line 6 of the same claim: “wherein of the said steps at least (b2) the step of a fluorination reaction is a continuous process”.  What do the “said steps” refer to?  Is it steps a)-f) of claim 1?  Further, if so, then how does (b2) refer back to claim 1?  The fluorination reaction is step d) in claim 1.
	Claim 10 is further rejected because the scope of “upper lateral dimensions” is unclear.  Claim 1, from which claim 10 depends is silent regarding the specifics of the claim 10 only further limit the reactor to “at least one continuous flow reactor”.  How does the limitation “upper lateral dimensions” actually describe the continuous flow reactor?  Does “upper” relate to a position in/on the reactor or does it relate to the upper limit of a range?  Further, what does “lateral” describe?  Is the flow reactor horizontal and the “lateral” dimension is the length of the reactor?  Or does lateral refer to some dimension (length, width, height, etc) of a channel inside the preferred embodiment of a microreactor?
	Claim 10 is additionally rejected because the upper limit of the temperature range of 150C in line 9 lacks antecedent basis to claim 1.  Step d) of claim 1 recites that the temperature of the reaction is -30 to +100C.  Likewise, the upper limit of the pressure range in line 10 of 50 bar also appears to lack antecedent basis to claim 1.  Step d) of claim 1 recites that the upper limit of the pressure range is 20 bar absolute.  Therefore the pressure range in claim 10 also appears to be recited in different units than claim 1.  Is the pressure range in claim 10 also supposed to correspond to bar absolute?
	All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.  Additionally, in the interests of compact prosecution, the Applicant should also revisit withdrawn claim 4 to see if any of the above issues also apply to the claim, and if so, to amend the claim accordingly.
Claim Rejections - 35 USC § 112(a)-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 Claim 1 is rejected because the scope of “benzoic acid derivative” in the final three lines of the claim is not described in sufficient detail such that one of ordinary skill would reasonably conclude that the inventor had possession of the claimed invention at the time of filing. See MPEP 2163.  The term “benzoic acid derivative” is not further described anywhere in the claims and p. 11, lines 17-26 of the specification define a “deactivated benzene derivative” and specifically indicate that benzene, benzoic acid, and benzoic acid derivatives do not fall within the scope of the definition, but no examples of benzoic acid derivatives are actually provided.  What can be derivatized on benzoic acid, and how much derivatization is tolerated, before the compound is no longer a benzoic acid derivative?  Is a benzoic acid ester a derivative?  Amides? Salts? Benzaldehyde? What about benzoic acid further substituted by one of the deactivating groups recited on p. 11, lines 17-26?  What about if the phenyl ring was substituted for a claim 1.  All other claims not specifically mentioned are rejected for depending from a claim lacking written description and failing to cure the deficiency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang (“Multiphase minireactor system for direct fluorination of ethylene carbonate” Chemical Engineering Journal, 179, 2012, p. 330-337).
	Lang is directed toward the direct fluorination of ethylene carbonate with elemental fluorine in a minireactor system.  See whole document, in particular abstract.  With respect to claims 1-3, 5, and 10, Lang teaches the following reaction: 

    PNG
    media_image3.png
    186
    412
    media_image3.png
    Greyscale
.  See Fig. 8 on p. 334.  Ethylene carbonate is a 5-membered heterocyclic organic compound which corresponds to the claimed starting compound.  The fluorinated products correspond to the claimed fluorinated compound wherein at least one of the one or more hydrogen atoms of the starting compound is replaced by a fluorine atom.  Gaseous elemental fluorine (F2) is used as a mixture in nitrogen (N2) to form the claimed fluorination gas in the vol% recited in Table 1 on p. 335.  The concentration is 30, 45, or 88 vol% in the inventive examples.  See “F2 conc. (%)” column. The fluorination reaction is carried out continuously in a mini flow reactor made of materials resistant to elemental fluorine gas and hydrogen fluoride (PFA and/or monel® and copper with a resistant nickel coating).  See abstract on p. 330; section 2 on p. 331-332, including any figures, schemes, and/or tables referenced therein; and section 4.1-4.2 on p. 334, including any figures, schemes, and/or tables referenced therein.  The minichannels in the minireactor have dimensions of 1mm X 1mm, which appears to meet the “upper lateral dimensions” limitation in claim 10.  Also see MPEP 2131.03(I).
The reaction comprises charging ethylene carbonate (EC) as a 30wt% liquid solution in F1EC (fluorinated EC-see sentence bridging p. 330-331) as a solvent (the claimed liquid medium) to the minireactor and starting a nitrogen gas flow to establish stable gas slugs.  One stable gas slugs were achieved, the fluorine gas flow was started to pass the gas through the liquid medium.  After the reaction was complete, the fluorine .

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/113628 (WO ‘628, published on 6/28/2018). WO ‘628 is not in English and there is no English language equivalent available, therefore a machine generated translation is also provided.
WO ‘628 is directed toward the rapid continuous flow synthesis process for fluoroethylene carbonate.  See whole document, in particular abstract and claims.  With respect to claims 1-3 and 5, WO ‘628 teaches the following reaction: 
    PNG
    media_image4.png
    95
    226
    media_image4.png
    Greyscale
.  See scheme on p. 2 of original patent and examples in [0121-0148], including the Tables on p. 21-23 of the patent.  The reaction comprises reacting a liquid medium comprising ethylene carbonate, an organic starting compound which is a 5-membered heterocyclic ring and comprises at least one hydrogen atom that are capable of being substituted by fluorine, with a fluorination gas comprising 20 vol% elemental fluorine and 80 vol% nitrogen to produce the corresponding fluorination product wherein at least one of the hydrogen atoms of the starting carbonate has been replaced with a fluorine atom.  The reaction is carried out in a reactor which is claim 1.  See MPEP 2131.02 and MPEP 2131.03(I).  With respect to claims 2 and 3, example 2 of WO ‘628 teaches that the F2 is used in a 25 vol% concentration in the fluorination gas, at a temperature of 30C (T2) and a pressure of 2 bar (P2).  See Tables for examples 2-6 on p. 21.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/113628 (WO ‘628, published on 6/28/2018). WO ‘628 is not in English and there is no English language equivalent available, therefore a machine generated translation is also provided.
Applicant Claims

    PNG
    media_image5.png
    404
    1033
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    346
    1036
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    306
    1039
    media_image7.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	WO ‘628 is directed toward the rapid continuous flow synthesis process for fluoroethylene carbonate.  See whole document, in particular abstract and claims.  With respect to claims 1-3, 5, 10, and 11, WO ‘628 teaches the following reaction: 
    PNG
    media_image4.png
    95
    226
    media_image4.png
    Greyscale
.  See scheme on p. 2 of original patent.  The reaction comprises reacting a liquid medium comprising ethylene carbonate, or a fluorinated derivative thereof provided that the carbonate is not perfluorinated, and optionally an inert solvent with a fluorination gas comprising elemental fluorine to produce the corresponding fluorination products wherein at least one hydrogen atoms of the starting carbonate has been replaced with a fluorine atom.  Ethylene carbonate is an organic claim 10.  See claims 1, 11-18, 24, and 35-45 and [0052-0071, 0077-0080, 0095-0106].  The reaction proceeds by passing the fluorination gas through the liquid medium in the reactor at a temperature in the range of 10-100C, preferably between 40-60C and pressure equal to or greater than ambient pressure, preferably between 5 and 15 bar.  See claims 6, 9, 24-31 and [0077-0087], with respect to temperature zone (T2) and pressure zone (P2).  Also see MPEP 2144.05.  After the reaction is over, the gas and liquid phases are separated and liquid phase comprising the fluorinated compound is withdrawn from the reactor.  The fluorinated compound can be further recovered from the liquid by distillation. See claims 1, 4, 24, 35, and examples in [0121-0148].
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claim 1, WO ‘628 teaches all of the separate limitations of steps a)-f), but it is unclear if WO ‘628 teaches an anticipatory example including all of the limitations.  The examples carried out and summarized in the Tables on p. 21-23 of the 2 and HF (see [0070, 0105, and 0116], the specific material used in the reactor in the examples is not expressly provided.  However, even if the reactor is not made of a material resistant to elemental fluorine and HF, which seems unlikely given the clear preference for such a material throughout the specification, it would be prima facie obvious for the skilled artisan to use a reactor comprised of such a material because it is strongly suggested by WO ‘628.  Also see MPEP 2143(B).  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed process based on the teachings of WO ‘628 with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to employ a reactor comprising a material resistant to elemental fluorine and hydrogen fluoride in the process because such is expressly suggested, and preferred, by WO ‘628.  Further, if the process were carried out in a reactor that is not resistant to elemental fluorine and hydrogen fluoride then the process would not have any utility in commercial or industrial settings.  See MPEP 2143(B).  

Claims 1-3, 5-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0220788 (‘788, published on 8/30/2012). 
Applicant Claims

    PNG
    media_image5.png
    404
    1033
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    346
    1036
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    306
    1039
    media_image7.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
claims 1-3, 5-7, and 9, ‘788 teaches that a liquid medium comprising ethylene carbonate, an organic starting compound which is a 5-membered heterocyclic compound comprising at least one hydrogen atom that is capable of being substituted by fluorine, is reacted continuously with a fluorination gas comprising elemental fluorine (F2) to produce mono or difluorinated ethylene carbonate, wherein at least one of the hydrogen atoms of ethylene carbonate is replaced by a fluorine atom.  See claims and [0017-0033].  The elemental fluorine is present in the fluorination gas in a concentration of greater than 5 vol%, and preferably greater than or equal to 25% by volume.  See [0008-0009] and claim 4. 
‘788 teaches that the reaction takes place in at least one column reactor (1), wherein the liquid reaction mixture is circulated through a cooler loop (14) to remove reaction heat.  Preferably the reaction comprises at least two column reactors connected in series (1,2).  See claims 12 and 13, figure 1, and [0005-0007, 0011-0012, and 0035-0037].   The fluorination gas is fed into the reactor (1) via a feeding inlet in the bottom half of the reactor connected to line (6) and the liquid medium comprising ethylene carbonate is fed into the reactor (1) via an inlet at the top of the reactor connected to line (5) to form liquid medium (3).  Preferably the fluorination gas is introduced into the reactor through a frit (7) to disperse the gas into the liquid (3).  The liquid phase comprising the fluorinated product is then withdrawn from the bottom of the reactor via line (9) and gaseous products are withdrawn from the top of the reactor via line (8). See [0010 and 0035-0037].  As the liquid is introduced into the top of the 
‘788 teaches that the reaction temperature is between 40-100C or between 2-50C.  See [0018-0022].  The examples teach a reaction temperature of 50C.  See [0044-0054].  ‘788 teaches that the reaction pressure is equal to or higher than atmospheric pressure, most preferably between 1.2-5 bar (abs).  See [0032].  All of these ranges fall within or overlap with those claimed.  See MPEP 2144.05.  After the reaction is complete, the liquid phase comprising the fluorinated compound is withdrawn from the reactor via line (9).  If a single reactor is used, then the product would be isolated and obtained from this feed.  Figure 1 shows that the liquid phase is subjected to further reaction in reactor (2) to produce a second liquid phase comprising the fluorinated compound via line (12).  The final product is then obtained from the liquid reaction product of line (12).  See [0007, 0035-0037, 0046, 0049].
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
With respect to claim 1, ‘788 teaches all of the separate limitations of steps a)-f), but does not appear to teach an anticipatory example including all of the limitations.  In examples 1-2 in [0044-0054], the vol% of F2 in the fluorination gas is 15%, which appears to fall outside of the ranges in claims 1-3. However, as discussed above, ‘788 teaches that the elemental fluorine can be present in the fluorination gas in a concentration of greater than 5 vol%, and preferably greater than or equal to 25% by claims 1-3.  See MPEP 2144.05.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed process based on the teachings of ‘788 with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to increase the concentration of elemental fluorine in the fluorination gas employed by ‘788 because ‘788 suggests as much.  Also see MPEP 2144.05.

Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7268238 (‘238, published on 9/11/2007), optionally in view of US 2012/0220788 (‘788, published on 8/30/2012). 
Applicant Claims

    PNG
    media_image5.png
    404
    1033
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    346
    1036
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    306
    1039
    media_image7.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
‘238 discloses a process for the fluorination of ethylene carbonate with elemental fluorine.  See whole document, in particular claims and abstract.  With respect to claims 1-3 and 5-8, ‘238 teaches that a liquid medium comprising ethylene carbonate (EC), an organic starting compound which is a 5-membered heterocyclic compound comprising at least one hydrogen atom that is capable of being substituted by fluorine, is reacted with a fluorination gas comprising elemental fluorine (F2) to produce 4-fluoroethylene carbonate, wherein at least one of the hydrogen atoms of ethylene carbonate is replaced by a fluorine atom.  See claims and col. 4, line 40-col. 5, line 52.  The elemental fluorine is present in the fluorination gas in a concentration of 20-25% by volume.  See col. 7, lines 26-37 and examples. 
via gas inlet (2) and the gas is passed through the circulating liquid medium. See claims, figure 1-2, and col. 5, line 25-col. 7, line 8.   The liquid phase comprising the fluorinated product is then withdrawn from the reactor and further purified to obtain purified fluorinated product.  See example 4 and claims.  Additionally, ‘238 teaches that the reactor comprises materials resistant to elemental fluorine and HF.  See col. 6, lines 34-36 of ‘238 and p. 38, lines 21-28 of the specification as filed.
‘238 teaches that the reaction temperature is between 45-60C and that the reaction pressure is between 1000-1500 “mmAq”.  See col. 7, lines 25-37.  It is presumed that the abbreviation “mmAq” is an error because i) the abbreviation “mmHg” is used consistently in all other areas of the disclosure of ‘238 and ii) a pressure of 1000-1500 mmAq would correspond to a fluorination reaction carried out under vacuum (about 0.1-0.15 bar) and ‘238 is totally silent regarding the reactor comprising a vacuum pump and/or carrying out the reaction under vacuum, which would further unfavorably increase the complexity of the reaction.  Additionally running a gas/liquid reaction under vacuum is counterintuitive because it will decrease the mixing of the gas and liquid when the goal of the reaction is to increase mixing between the two.  See col. 6, lines 21-33.  Further, ‘238 specifically discusses vacuum conditions with respect to the purification of the product and in contrast the reactor is indicated as containing excess gases which are periodically vented via a valve attached to line (7), which indicates a positive pressure within the reactor.  See example 4 and col. 7, line 48-col. 8, line 14 vs. 
Alternatively, even the pressure ranges recited in ‘238 are accurate, ‘788 is cited to teach that the same reaction can be carried out under pressure.  ‘788 discloses a continuous process for the fluorination of ethylene carbonate with elemental fluorine.  See whole document, in particular abstract, claims, and examples 1-2 in [0044-0054]. ‘788 teaches that the reaction pressure is equal to or higher than atmospheric pressure, most preferably between 1.2-5 bar (abs).  See [0032].  Therefore it would also have been prima facie obvious for the skilled artisan to carry out the reaction of ‘238 in the claimed pressure range because such is taught by ‘788. Also see MPEP 2144.05.  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
With respect to claim 1, ‘238 teaches all of the separate limitations of steps a)-f), but does not appear to teach an anticipatory example including all of the limitations.  In examples 1-3, ‘238 does not expressly teach that the reactor comprises a material which is resistant to elemental fluorine and hydrogen fluoride.  Nor is the pressure of the reaction clear as it is reported as “mmAq”, which is believed to be an error for the reasons recited above.  However, even if the reactor is not made of a material resistant to elemental fluorine and HF, it would be prima facie obvious for the skilled artisan to use a reactor comprised of such a material because it is strongly suggested for at least 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed process based on the teachings of ‘238 with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to use a reactor comprised of material resistant to elemental fluorine and HF because it is strongly suggested for at least the packing in the reactor by ‘238. Further, if the process were carried out in a reactor that is not resistant to elemental fluorine and hydrogen fluoride then the process would not have any utility in commercial or industrial settings.  See MPEP 2143(B).
Further, as discussed above, there is some ambiguity regarding the reaction pressure cited by ‘238. Based on the evidence recited above, the skilled artisan would expect that the pressure range of ‘238 should be 1000-1500mmHg (about 1.3-2 bar), which falls within the claimed range.  See MPEP 2144.05.  Alternatively, even the pressure ranges recited in ‘238 are accurate, ‘788 is cited to teach that the same reaction can be carried out under pressure.  ‘788 discloses a continuous process for the fluorination of ethylene carbonate with elemental fluorine.  See whole document, in particular abstract, claims, and examples 1-2 in [0044-0054]. ‘788 teaches that the reaction pressure is equal to or higher than atmospheric pressure, most preferably between 1.2-5 bar (abs).  See [0032].  Therefore it would also have prima facie obvious for the skilled artisan to carry out the reaction of ‘238 in the claimed pressure range because such is taught by ‘788. Also see MPEP 2144.05.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622